Citation Nr: 0902420	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-10 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

By written statement received in October 2008, the veteran 
withdrew his request for a hearing before the Board.  At that 
time, he requested a 60-day delay in adjudicating his claim 
to provide him an opportunity to submit additional evidence 
in support of this claim.  This time period has now expired, 
and the veteran has not requested an additional extension of 
time.  As such, the Board finds that no prejudice accrues to 
the veteran in adjudicating his claims at this time.

The Board notes that, in November 2003, the veteran submitted 
private medical records to the RO which, among other 
disorders, demonstrated treatment for transitional cell 
carcinoma of the bladder.  The veteran attached to these 
documents a document entitled "AGENT ORANGE UPDATE" which 
indicated that presumptive service connection due to Agent 
Orange is available for certain types of specified cancers.  

The Board construes this filing as raising a claim of 
entitlement to service connection transitional cell carcinoma 
of the bladder due to Agent Orange exposure.  This issue, 
which has not been developed and adjudicated by the RO, is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was neither 
manifested during the veteran's active duty service or within 
one year of discharge from service nor is any current 
bilateral sensorineural hearing loss otherwise related to 
service.

2.  Tinnitus was neither manifested during the veteran's 
active duty service nor is any current tinnitus otherwise 
related to such service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by the veteran's active duty service and it may 
not be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 
38 U.S.C.A. § 1154(b) do not establish a presumption of 
service connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 
38 C.F.R. § 3.385, which provides that impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

The veteran alleges that he incurred bilateral hearing loss 
and tinnitus as a result of noise exposure suffered during 
service in Vietnam.  He reports a significant history of 
unprotected noise exposure during service, to include small 
arms fire, artillery, mortar fire, aircraft and close-in 
explosions in a combat environment.  He also reports noise 
exposure during weapons training.  The RO has determined that 
the veteran participated in combat for purposes of 
establishing service connection for post-traumatic stress 
disorder.  

Overall, the Board has no reason to doubt the veracity of the 
veteran's statements with regard to his in-service exposure 
to acoustic trauma, to include noise exposure in a combat 
environment.  Consequently, for this decision, the Board 
presumes that the veteran engaged in combat in service, such 
that his lay statements and testimony are sufficient to show 
the occurrence of combat-related noise trauma.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's service medical records (SMRs) do not reflect 
complaint or treatment for hearing loss or tinnitus.  In 
fact, the veteran specifically denied a history of hearing 
loss on his May 1967 separation examination.  At that time, 
audiometric testing showed normal hearing bilaterally, as 
demonstrated by puretone thresholds of 0 decibels at 500, 
1000, 2000 and 4000 Hertz bilaterally, providing evidence 
against the claim that the loud noise during service caused a 
permanent problem. 

As there is no evidence of sensorineural hearing loss or 
tinnitus within one year after the veteran's separation from 
service in May 1967, the presumptive provisions of 38 C.F.R. 
§ 3.309(a) are not for application.

The VA audiology examination in February 2005 is the earliest 
evidence of record confirming the existence of bilateral 
sensorineural hearing loss per the standards of 38 C.F.R. 
§ 38 C.F.R. § 3.385.  Significantly, this medical evidence is 
more than 37 years after the veteran's discharge from active 
duty service, providing more evidence against these claims.  

At this 2005 examination, the veteran also reported a post-
service occupational history of working 12 years at a tile 
factory without hearing protection.  He otherwise used 
hearing protection for his subsequent occupational 
experiences, use of power tools, and recreational use of 
guns.  He recalled having bilateral tinnitus "for the past 5 
to 10 years."  In effect, providing evidence against his own 
claims. 

Based on the evidence, the examiner provided opinion that the 
veteran's bilateral hearing loss and tinnitus disabilities 
were less likely than not a result of his military service.

Overall, the February 2005 VA examination report provides 
strong probative evidence against the claim, including 
medical opinion that the veteran's bilateral hearing loss and 
tinnitus disabilities are not related to service with the 
veteran's own statements indicating the onset of tinnitus 
many years after service.

The veteran underwent an additional VA audiology examination 
in February 2008 with benefit of review of his claims folder.  
At this examination, the veteran could not pinpoint the onset 
of his hearing loss or tinnitus other than many years ago.  
He additionally reported current exposure to loud machinery 
while working as a machinist.  The examiner provided the 
following opinion:

The veteran's claims file was reviewed as part of 
this evaluation before administration of any 
tests.  The veteran's entrance physical 
examination dated March 1, 1965 indicated hearing 
to be within normal limits in both ears.  A 
periodic audiogram dated November 16, 1965 
indicated the veteran's hearing to be within 
normal limits in both ears.  His separation 
examination dated March 5, 1967 indicated his 
hearing to be within normal limits with both 
ears.  A report of medical history that was 
attached to this 1967 separation physical 
examination did not indicate any hearing 
problems.  Therefore, it is the opinion of this 
examiner that it is not at least as likely as not 
that the veteran's hearing loss and reported 
tinnitus had their origins during his military 
service.

Overall, the February 2008 VA examination report provides 
strong probative evidence against the claims, including 
medical opinion that the veteran's bilateral hearing loss and 
tinnitus disabilities are not related to service and the 
veteran's own statements that he could not recall having the 
onset of hearing loss and tinnitus in service.

Importantly, none of the additional private and VA clinical 
records associated with the claims folder includes any 
competent opinion suggesting a link between the veteran's 
bilateral hearing loss and tinnitus and his active military 
service.  In fact, an April 9, 2001 private medical record 
indicated that the veteran did not complain of hearing loss, 
providing additional evidence against the claim.

Beyond this evidence, the Board must also find that the post-
service medical evidence in this case provides evidence 
against these claims, indicating bilateral hearing loss and 
tinnitus that began many decades after service with no 
indicated connection with service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).

The Board has also considered application of the relaxed 
evidentiary standards of 38 U.S.C.A. § 1154(b).  Here, the 
veteran's exposure to acoustic trauma during service has been 
conclusively established.  Simply stated, the Board is not 
disputing that the veteran was exposed to loud noise during 
service.  The Board further notes that the veteran most 
credibly indicates having no recollection of hearing loss or 
tinnitus symptoms in service.

The reduced evidentiary burden of 38 U.S.C.A. § 1154(b), 
however, only applies to the question of service incurrence, 
and not to the question of a nexus to service, which 
generally requires competent medical evidence.  See Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  VA medical examiners have considered this 
evidence of service incurrence in providing medical opinions 
in this case.

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements.  He attributes his hearing 
loss and tinnitus to noise exposure in service, and argues 
that he was provided a cursory separation examination which 
did not reflect his true state of disability.  However, as a 
layperson, without the appropriate medical training and 
expertise, the veteran is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the onset and etiology of his bilateral hearing loss and 
tinnitus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
Thus, the veteran's personal opinion is not a sufficient 
basis for awarding service connection.  Furthermore, the 
Board does not have a sufficient basis to impeach the 
reliability of the audiometric examination conducted at the 
time of separation from service.

Based on the above, service connection for the veteran's 
bilateral sensorineural hearing loss and tinnitus on the 
basis of becoming manifest in service and persisting, or on a 
presumptive basis for sensorineural hearing loss as a chronic 
disease, is not warranted.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claims, the doctrine is not for application.  
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied on 
both claims.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

A pre-adjudicatory RO letter in October 2004 advised the 
veteran of the types of evidence and/or information deemed 
necessary to substantiate his service connection claim for 
hearing loss, the relative duties on the part of himself and 
VA in developing this claim, multiple forms of alternate 
evidence which could show that his hearing loss existed from 
service to the present time, and to submit all evidence in 
his possession pertinent to this claim.  This letter further 
advised the veteran that the evidence must show a 
relationship between his disability and an injury, disease or 
event in military service, and that "[m]edical records or 
medical opinions are required to establish this 
relationship."

A pre-adjudicatory RO letter in February 2005 advised the 
veteran of the types of evidence and/or information deemed 
necessary to substantiate his service connection claim for 
tinnitus, containing substantially similar information as the 
October 2004 letter.

With the exception of providing pre-adjudicatory notice of 
the downstream elements of establishing a disability rating 
and effective date of award should service connection be 
established, the veteran was provided compliant pre-
adjudicatory VCAA notice on all his claims being decided on 
appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  As 
the claims remain denied, these issues are not implicated so 
that no prejudice accrues to the veteran.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of SMRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the veteran's SMRs, his 
VA clinical records, and private treatment records.  There 
are no outstanding requests to obtain any private treatment 
records for which the veteran has identified and authorized 
VA to obtain on his behalf.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1), (2).  The RO obtained two opinions on the 
veteran's behalf, the latter February 2008 opinion being 
based upon review of the claims folder.  This report 
accurately recites the pertinent evidentiary record, and 
provides an opinion supported by reference to this 
evidentiary record.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

As noted above, the veteran's October 2008 statement 
requested an additional 60-day period for him to obtain 
additional evidence in support of his claims.  Notably, the 
veteran did not identify any existing evidence which the RO 
could be capable of obtaining on his behalf, and he has not 
requested a further extension of time.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the veteran in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


